Citation Nr: 1111336	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for arthritis of the spine. 

3. Entitlement to service connection for schizophrenia, claimed as mental illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from October 1965 to January 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which denied service connection for tinnitus, arthritis of the spine, and schizophrenia, claimed as mental illness. 

In January 1966 the Veteran was discharged under fraudulent entry based on his family situation.  In November 1963 the Veteran received an upgraded discharge of honorable under hardship conditions by the Army Discharge Review Board.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that arthritis of the spine began in service or is causally related to any disease or injury in service. 

2.  The preponderance of the evidence is against a finding that schizophrenia, or any mental illness, began in service or within one year of service or is causally related to any disease or injury in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis of the spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated May 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was not examined by VA in conjunction with the claims of service connection for schizophrenia; however, no such examination is necessary in this case because the record does not reflect any indication that the claimed condition "may be" associate with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has obtained identified treatment records and afforded the Veteran physical examination.  The examination was adequate, as the examiner was able to review the claims file and made all required findings.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as psychoses, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Arthritis of the spine

The Veteran argues that his back hurt before he entered service, and that running and carrying a back pack in basic training aggravated his back pain.  He contends his arthritis of the spine is secondary to his lower back pain. 

In general, the Veteran is presumed to have been sound upon entry to active service where no preexisting condition is noted upon entry into service.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1153; Wagner, supra.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for incurrence in service.  Id.  

At entrance, the Veteran reported a history of a back injury in May 1964 due to a car accident.  However, at entrance the medical examiner noted the prior back injury, examined the Veteran and found there to be no sequela (residuals) of the back injury.  Therefore the Veteran is presumed to have been sound upon entry and his claim is evaluated as one for incurrence.  

Service treatment records reveal that the Veteran was treated for back pain two times during service in October 1965.  Upon exit the Veteran reported to be in fair health but checked the box yes for "ever had or have you now" for recurrent back pain.  Upon exit the examiner found the Veteran to have a normal back.  

In September 2007 a VA examination diagnosed the Veteran with degenerative disc disease of the cervical, thoracic and lumbar spine.  The examiner opined that the back disability was not caused by or the result of the condition that was noted in the service medical records in October 1965.  The examiner stated that his rationale was based on the records which showed that the Veteran reported having a back injury in 1964 prior to service, and he was discharged due to an "existed prior to service" condition.  The examiner stated that the more likely etiologies for the Veteran's back condition are the more common etiologies for osteoarthritis including age, obesity, deconditioning, heredity, ethnicity, health issues and post service occupation.  

A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  To the extent the examiner based his opinion on the inaccurate premise that the Veteran was discharged because of a back disability that existed prior to service, the exam is inadequate.  However, given that the examiner opined that the current disability is more likely due to a age, obesity, deconditioning, heredity, ethnicity, health issues and post service occupation, his misstatement as to whether the back disability existed prior to service was not part of the basis of his opinion and therefore did not render it inadequate. 

Private medical records reveal that in May 2007 the Veteran reported a history of lower back pain but he never identified when or how it began. 

In sum, the Veteran's back was normal upon entry to service.  He had two complaints of back pain in service.  Although the Veteran reported recurrent back pain at exit, examination revealed his back to be normal upon exit.  The Veteran is competent to report symptomatology that he experiences; however, his contentions that he has experienced continuous back pain since service are not credible as there is no lay or medical evidence of complaints or treatment for back pain until 2007, 40 years after service.  There is no evidence of a chronic back condition, nor is there any evidence of continuity of symptomatology. 

The Veteran believes that his back disability got worse due to service, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current back disability and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the VA examiner who determined that his back disability was more likely due to age, obesity, deconditioning, heredity, ethnicity, health issues and post service occupation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for arthritis of the spine is not warranted. 

Schizophrenia 

The Veteran contends that he developed his mental illness, schizophrenia, in service.  

Upon entrance and exit to service the Veteran indicated he frequently had trouble sleeping and had frequent or terrifying nightmares; however no mental disorders were noted upon entrance or exit; nor did the Veteran complain of or receive treatment for any mental disorder in service.  

In January 1966, two weeks prior to discharge, a psychiatric evaluation was requested; however a note indicated that this request was not completed.  

Private treatment records were received which reveal that the Veteran was hospitalized for a mental illness in November 1997, during which time he reported experiencing a history of a nervous breakdown in 1986 which caused him to take a leave of absence from his employment.   At a November 1997 psychiatric evaluation the Veteran reported a history of being sick for the last six months and under the care of Dr. H.H. 

A January 2006 statement from the attending physician, Dr. H.H., reported that the Veteran has had paranoid schizophrenia since 1997. 

The Social Security Administration found the Veteran to be unemployable due to his schizophrenia beginning in 1997. 

In sum there is no evidence of a mental disorder in service or within one year of service.  While the Veteran has reported having a nervous breakdown in 1986, there is no record of this and the earliest diagnosis of a mental disorder is in 1997, some 11 years later.  The Veteran contends that the nightmares he had during service was the beginning of his schizophrenia.  However there is no medical opinion to support this theory and, in fact, his treating physician reported his schizophrenia began in 1997.  The Veteran cannot provide a competent opinion on a matter as complex as the etiology of schizophrenia as he has neither training nor expertise, and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for schizophrenia is not warranted. 


ORDER

Service connection for arthritis of the spine is denied. 

Service connection for schizophrenia, claimed as mental illness, is denied. 


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

An examination was provided in September 2007 in order to obtain a medical opinion on the question of a nexus between the Veteran's service and his cause of death.  Once VA undertakes to provide an examination, steps must be taken to provide an adequate one, or to explain why an adequate examination cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The September 2007 VA examiner's opinion that "as to whether tinnitus is likely as not related to his performing duties as a rifle marksman is not possible without resorting to mere speculation" is ambiguous; further clarification is needed.  A remand is therefore required. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file and a copy of this decision to the examiner and have him provide the reasons(s) for his inability to provide an opinion regarding the etiology of the Veteran's tinnitus.  Specifically, 

Is the reason that the requested opinion cannot be rendered without resorting to speculation because of a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts); or, is there a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions must be accompanied by a clear and complete rationale which discusses all relevant evidence of record.  


2.  Review the claims file to ensure that all of the foregoing requested development is completed, arrange for any additional development indicated, then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


